Citation Nr: 0209441	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  97-22 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of service connection for a back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The appellant served on active military duty from June 10, 
1974 to July 12, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1996 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In January 1991 the RO denied an application to reopen the 
claim for service connection for a back disorder.  The 
appellant was notified of that decision and of his appellate 
rights, but did not appeal.  

In February and March 1994, the RO again denied applications 
to reopen the claim for service connection for a back 
disability.  The appellant was apparently not informed of his 
appellate rights.  Accordingly, the last final decision with 
regard to the appellant's claim for service connection for a 
back disability is the January 1991 RO determination.

In May 1999 the Board denied the appellant's application to 
reopen the previously denied claim for service connection for 
a back disability.  Subsequently, the appellant appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In August 2000 the Court vacated and 
remanded the Board's May 1999 decision. 

In compliance with the Court's order, the Board remanded the 
appellant's case for additional development in January 2001, 
and then requested additional development of the evidence in 
March 2002.  All requested development has now been 
completed, and the case is now before the Board for further 
appellate consideration.  

The appellant had been represented by counsel before the 
Court and the Board.  In February 2002, his attorney notified 
the Board that the appellant had filed disciplinary action 
against him and that he was withdrawing as the appellant's 
counsel.  The representative's withdrawal has been accepted 
by the Board.  The appellant was so notified but he has not 
procured alternative representation.

During the appellant's June 1996 hearing at the RO he raised 
the issue of service connection for a disability involving 
the collarbone and kidney.  These issues are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.  

2.  In January 1991 the RO denied an application to reopen a 
claim of service connection for a back disability.  The 
appellant did not appeal this decision.  

3.  The evidence submitted since the RO's unappealed January 
1991 decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a back disability.  


CONCLUSIONS OF LAW

1.  The January 1991 rating action by the RO, which denied an 
application to reopen a claim of service connection for a 
back disability, is final.  38 U.S.C.A. § 7105 (West 1991).  

2.  The evidence received since the RO's unappealed January 
1991 decision is not new and material and, thus, does not 
serve to reopen the claim for service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a). 

By virtue of a supplemental statement of the case furnished 
in January 1999, the January 2001 Board remand, a March 2001 
RO letter discussing the VCAA, and a supplemental statement 
of the case issued in September 2001, the appellant was 
notified of the evidence necessary to establish his claim as 
well as the pertinent law and regulations. 

At a June 1996 hearing at the RO, the appellant indicated 
that he was treated by Drs. R. and M. who wrote in their 
reports that his back disability was service-related.  In its 
January 2001 remand, the Board requested that the RO inform 
the appellant that the opinions from Drs. R.. M. may 
constitute new and material evidence and should be submitted 
to complete his application for compensation benefits.  In a 
March 2001 letter, the RO requested this evidence from the 
appellant.  

In documents submitted after the Board's January 2001 remand, 
the appellant stated that he had never been treated or 
examined, by either Drs. R. or M..  In a report of an April 
2001 telephone contact, the appellant stated he did not these 
doctors and the doctors to whom he referred might have been 
two other physicians identified by the appellant.  A review 
of the appellant's claims folder indicates that records from 
theses two physicians are of record.  In July 2001 the 
representative submitted treatment records of Dr. R.  In a 
September 2001 statement, the appellant requested the RO to 
forward the case to the Board for a decision.

Accordingly, the Board concludes that VA has obtained all 
relevant treatment records adequately identified by the 
appellant.  Further, the Board finds that VA has met its 
duties under the VCAA and 66 Fed. Reg. 45631 (2001) (to be 
codified at 38 C.F.R. § 3.159).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.306 (2001).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2001).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b) (2001).  

The evidence of record at the time of the January 1991 RO 
decision is briefly summarized below.  

The service medical records show that the May 1974 enlistment 
examination revealed no complaint or finding concerning a 
back disability.  Clinical evaluation of his spine was 
normal.  On June 18, 1974, he was seen at the dispensary for 
complaints of back pain.  He reported that he had injured his 
spine approximately six years ago and had received medical 
treatment at that time.  He denied any current injury to his 
spine and explained that his back had started to hurt that 
morning.  Physical examination showed he had pain in the 
lumbar area and a slight decrease in his range of motion.  

He was seen with similar complaints on June 21, 1974.  
Examination showed pain at the L4-L5 level, full range of 
motion, no spasm, negative straight leg raising test, no 
motor or sensory deficit, and normal deep tendon reflexes.  
The impression was mechanical back pain.  On June 24, 1974 it 
was noted that he was unable to train due to back pain.  He 
was placed on a 14-day profile due to mechanical low back 
pain.  On June 27, 1974, he stated that his back pain still 
persisted.  

On June 28, 1974, he reported that he had originally injured 
his back in approximately 1968 or 1969, when he was lifting a 
heavy object at work and was treated with medication and 
injections.  He said he had not received any subsequent back 
treatment until service.  He reported that at the time of his 
service enlistment, the pain was at a low level and he was 
rather used to it.  Soon after beginning basic training, it 
was aggravated and caused severe spasm and an inability to 
perform any duties.  An examination showed marked paralumbar 
spasm, forward bending was to 80 degrees, limited side 
bending, straight leg raising to 90 degrees, and a normal 
neurological examination.  X-rays showed unilateral 
spondylolysis at L5.  There was no spondylolisthesis.  The 
diagnosis was unilateral spondylolysis of the L5 with 
secondary intractable paraspinal spasm. 

In July 1974 a medical board determined that the unilateral 
spondylolysis of the L5 with secondary intractable paraspinal 
spasm existed prior to his active military duty and had not 
been aggravated by such service.  The medical board 
recommended that the appellant be separated from service 
because he did not meet the standards for enlistment.  

The appellant was treated in February 1979 by a private 
physician for mid and low back pain and stiffness.  He 
reported that he was involved in a motor vehicle accident 
earlier that month.  X-rays showed scoliosis of the thoracic 
spine and lumbar spine.  The diagnosis was thoraco-lumbar 
sprain with associated myofascitis and lumbar plexus 
neuritis.  

The appellant continued to receive intermittent treatment at 
VA and private facilities for back complaints.  A September 
1980 private medical report shows that the appellant reported 
that he injured his back in 1970 and after receiving 
treatment the pain subsided after three or four weeks.  
During military training in 1974 his back became painful and 
he received a medical discharge.  X-rays taken in August 1980 
were normal. In a February 1981 statement, Dr. Simon M. Rosen 
explained that the appellant was ill with hypertension, 
anxiety, and a low back pain syndrome and that working was 
difficult for him.  

In a June 1981 letter, a private physician, Dr.  C. explained 
that April 1981 x-rays of the appellant's lumbar spine showed 
no evidence of spondylolisthesis or spondylolysis and were, 
in fact, normal.  The doctor expressed his opinion that the 
appellant did not have any pre-existing congenital anomaly in 
his lower back as the cause of his low back pain and that his 
low back pain appeared to originate from his service-
connected injury.  

At a June 1981 hearing at the RO, the appellant testified 
that he first began to experience low back pain after falling 
from bleachers and from using exercise equipment on two 
separate occasions during service.  He testified that the 
only pre-service back treatment he received occurred in 1968 
or 1969 when he was treated for a pulled back muscle after 
lifting.  Also received in 1981 were statements from several 
of the appellant's acquaintances who said that he had no 
trouble with his back until he entered active duty.  

On September 1981 VA orthopedic examination, the appellant 
reported that he developed low back pain after a fall in 
basic training and stated that he had been receiving 
treatment for his low back pain since April 1981.  X-rays of 
the lumbosacral spine were normal, and the examiner diagnosed 
low back pain of uncertain etiology.  

In a January 1982 statement, Dr. M. explained that the 
appellant was disabled due to hypertension, spinal arthritis, 
and hematuria.  At a February 1982 private examination, the 
appellant gave a history of having injured his back several 
years ago during a fall.  The physical examination did not 
include an evaluation of the spine.  The examining physician 
diagnosed, in pertinent part, low back syndrome.  

In July 1982 the Board denied service connection for a low 
back disorder concluding that the evidence did not show that 
the appellant sustained a back injury during service and that 
he had a back disorder which pre-existed his active military 
duty and did not increase in severity during service.  The 
Board's July 1982 decision is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2001).  

Subsequently received was a November 1973 employment physical 
examination report, which contains no complaint or finding 
pertaining to the appellant's back, and indicated that the 
appellant was able to perform heavy duty.  At an August 1975 
private treatment session, he reported that he had sustained 
a lifting injury to his low back seven years earlier and 
experienced acute low back pain for approximately one hour.  
Since then he had had frequent occurrences of low back 
discomfort.  Low back strain was diagnosed.  Also received 
were copies of medical records reflecting intermittent 
treatment for low back pain from 1982 to 1988.  In an August 
1982 letter, Dr. M. explained that the appellant was totally 
disabled due to hypertension and hypertensive heart disease.  
Dr. M. noted that the appellant had a bad back from a fall 
sustained in the Armed Forces in 1974.  At an October 1987 
hearing at the RO, the appellant testified that before 
entering active duty he had only pulled a back muscle and 
that he had no back problems upon his entry into active 
service.  He testified that he injured his back during basic 
training when he fell off bleachers.  An acquaintance of the 
appellant also testified.

In September 1988 the Board determined that the additional 
evidence submitted since the July 1982 decision was 
essentially cumulative in nature and offered little probative 
value with respect to whether the pre-existing back disorder 
was aggravated during active military duty.  Consequently, 
the Board continued to deny service connection for a low back 
disorder.  The Board's September 1988 decision is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2001). Subsequently received was a June 1989 decision by the 
Social Security Administration, which awarded the appellant 
disability benefits, effective since 1988, on the basis of 
several disabilities, including chronic low back strain.  VA 
medical records show treatment during 1989 and 1990 for 
various problems.  Spina bifida by history was diagnosed 
during a period of hospitalization in February 1989.

In January 1991 the RO determined that the additional 
evidence received since the last final decision in September 
1988 was not sufficient to reopen the claim for service 
connection for a back disability.  The RO notified the 
appellant of the January 1991 decision and of his appellate 
rights.  The appellant did not appeal the denial.  This 
decision is final.  38 U.S.C.A. § 7105 (West 1991).  However, 
the appellant may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (2001).  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  See also, Hodge v. West, 155 F.3d 1356, 
1359 (Fed. Cir. 1998).  In deciding the issue of whether 
newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet.App. 510, 512, 513 (1992).  

The additional evidence received since the RO's January 1991 
decision includes a copy of the November 1973 employment 
physical examination report which was of record at the time 
of the September 1988 Board decision.  Also received were a 
May 2002 statement from the appellant's son and numerous 
statements from the appellant.  The additional evidence also 
includes VA and private medical records showing intermittent 
treatment for the veteran's low back disorder from the 1980s 
to 2000.  A significant portion of these documents are 
duplicate copies of medical records and also of service 
records which were previously on file and which were 
considered at the times of the prior final decisions.  Also 
received was a February 1990 statement from a former employer 
of the appellant which is to the effect that the appellant 
worked from January to December 1985 but had to leave because 
he was unable to perform his duties in part due to aback 
disorder.  A statement from a city council member indicates 
that the veteran was disables.  A hearing was held at the RO 
in June 1996.  At that time the appellant stated that he 
injured his back in basic training in June 1974 when he fell 
off some bleachers.  He was sent to a bone specialist by his 
commanding officer.  He testified that despite knowing of his 
back condition he still had to undertake strenuous activity.  
He stated that he does not have spondylosis and the inservice 
diagnosis was incorrect.

A VA medical examination was conducted in March 2002.  At 
that time the examiner stated that he did not have the 
appellant's claims file, but noted the appellant gave a 
history of back injury in service.  The impression was that 
the appellant had probable degenerative disc disease, L4-5.  
The doctor further commented that it was more likely than not 
that appellant's disc protrusion and degenerative disc 
disease were related to his age rather than the soft tissue 
injury he reported that he sustained in service.  The doctor 
noted that the appellant denied that any pre-existing back 
injury prior to his period of active military duty.  In a 
March 2002 addendum, the VA examiner reported that he had 
since had a chance to review the appellant's claims files 
including his service medical records.  The VA examiner 
stated that the previously reported history of no back pain 
or injury prior to service was not consistent with the 
service medical records.  The VA examiner stated that the 
appellant's back problems had existed for 6 years prior to 
service and the appellant was not in service long enough to 
have had any chronic increase in the severity beyond the 
natural progress of the of the pre-existing back condition.  
The VA examining physician concluded that he did not believe 
that the appellant's degenerative disc disease was related to 
his short tour of duty in the military.

To summarize, lay statements testimony are considered to be 
competent evidence when describing the symptoms of a disease 
or disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise and it is not contended 
otherwise.

With regard to VA and private medical records received after 
the RO's January 1991 decision, the Board notes that these 
reports reflect intermittent treatment for a low back 
disability, variously described beginning several years after 
service.  At some of these treatment sessions, the appellant 
reported that he had chronic low back pain secondary to an 
in-service injury, none of the treating physicians confirmed, 
by medical opinion, the appellant's assertions.  The February 
1990 statement, a former employer relates to the appellant's 
back problems in 1985 many years after service.  Also, the 
appellant's statements and testimony are essentially 
cumulative in nature.  The statement from the veteran's son 
contains no specific new information.

The appellant has asserted that medical findings show that he 
did not have a congenital back defect.  However the medical 
evidence at the time of the 1991 RO decision included an 
interpretation of back X-rays that did not show congenital 
spinal defects.  As such additional interpretations are 
cumulative and duplicative of evidence of record at the time 
of the 1991 RO decision.  Significantly, the new evidence 
includes the report of a VA doctor who reviewed the 
appellant's entire medical records including the service 
medical records and concluded that the appellant had a pre-
existing back disorder that did not increase in severity 
during service.  The evidence received since the 1991 
decision does not contain an additional medical opinion which 
contradicts the VA examiner's statements.

As such, the Board finds that the additional documents 
received after the RO's January 1991 decision provide 
evidence which is either cumulative or redundant and which, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
to decide fairly the merits of the appellant's claim for 
service connection for a back disability.  Consequently, the 
Board concludes that the additional evidence received after 
the RO's January 1991 decision is not new and material.  The 
claim for service connection for a back disability is, 
therefore, not reopened.  


ORDER

The application to reopen the claim of service connection for 
a back disability is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

